DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species of the assaying
A) assaying for a presence of a sequence signature in the heterogeneous microbial sample comprises assaying for a plurality of sequence signatures informative of a taxa (claims 2-3),
B) comprises assaying for a presence of a plurality of sequence signatures in the heterogeneous microbial sample informative of taxa, wherein the assaying does not comprise segmenting the paired-end reads into k-mer subsets and the plurality of sequence signatures is contained in a sequence signature database (claim30),
Species of further method steps
C) further comprising quantifying the organism corresponding to the taxon (claims 5-8),
D) further comprising assaying the sequence information representative of the ribonucleic acids for a presence of an open reading frame encoded by a genome of the taxon (claims 9-10),
E) further comprising quantifying ribonucleic acids corresponding to the open reading frame encoded by the genome of the taxon (claim 11),
F) the method further comprises removing non-target ribonucleic acids from the sample prior to obtaining sequence information (claim 12-14),
G) the method further comprises reverse transcribing the ribonucleic acids from the heterogeneous microbial sample into cDNA (claims 15-21),
H) the method further comprises removing a cDNA encoding a non-target nucleic acid from the sample prior to obtaining sequence information (claims 22-24).
Species of quantifying the organism (if specie C is elected)
I) quantifying the organism comprises determining a depth of coverage for sequence signatures corresponding to the taxon relative to a total depth of coverage for sequence signatures present in the sample (claim 6),
J) quantifying the organism comprises determining a depth of coverage for sequence signatures corresponding to the taxon relative to a depth of coverage for sequence signatures corresponding to other taxa present in the sample (claim 7),
K) quantifying comprises determining a number of reads per kilobase corresponding to the taxon per million mapped reads (claim 8).
Species of non-target nucleic acids (if specie F is elected)
L) the non-target ribonucleic acids comprise 16S RNA (claim 13),
M) the heterogeneous microbial sample is obtained from a host and the non-target ribonucleic acids comprise host RNA present in the sample (claim 14),
Species of sequencing (if specie G is elected)
N) sequencing the cDNA comprises obtaining a plurality of single-end sequence (claim 18),
O) sequencing the cDNA comprises obtaining a plurality of paired-end sequence reads (claim 19).
Species of assaying (if specie G is elected)
P) assaying for a presence of a sequence signature does not comprise partitioning a sequence read of the plurality of sequence reads into a plurality of k-mers (claim 20),
Q) assaying for the presence of the sequence signature comprises aligning the sequence signature to a sequence read of the plurality of sequence reads (claim 21).
Species of cDNA encoding non-target nucleic acid (if specie H is elected)
R) the non-target cDNA encodes 16S RNA (claim 23),
S) the heterogeneous microbial sample is obtained from a host and the non-target cDNA encodes a host sequence (claim 24).
Species of heterogeneous microbial sample
T) obtained from a human (claims 25-27); please select one type of sample from claim 27 for examination;
U) comprises feces (claim 28),
V) comprises soil (claim 29).
Applicant is required, in reply to this action, to elect a single species from each of the sets of species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1.
The species of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Junemann et al. (PLOS ONE, vol. 7, e41606, pp. 1-8, 2012). Junemann et al. teach classifying bacteria in plaque from periodontitis patients by sequencing and identifying and quantifying different bacterial species (= taxa) (page 2-5, Figure 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                             July 15, 2022